The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 24 July 2018.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 9, 18 are rejected under 35 U.S.C. 112(b) as indefinite.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 9, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, 18, “selecting a learning source for an output with least distance metric in a direction of reducing gradient”, gradient is a vector, it is not clear what is “reducing gradient”, gradient of what? the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “selecting a learning source for an output with a least distance metric”.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 13 / 20, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 13 / 20, in part, recites 
 “generating … a learning graph based on similarities among a plurality of learning sources with respect to the input data for the desired behavior and for a current behavior; retracing …. a learning of the explainable Al model by iteratively comparing the learning graph for the desired behavior and for the current behavior at each of a plurality of layers of the explainable Al model starting from an outer layer; and detecting, …. the learning source responsible for the current behavior based on the retracing” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, “retracing”, “detecting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human process controller could build/analyze model to detect cause for process error), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 13 / 20 recites the additional elements: (a) generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from non-transitory computer readable medium); (b) “receiving, by a tracing device, a desired behavior of the explainable Al model with respect to input data …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 13 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and receiving data WURC \ insignificant extra-solution activity, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-12 / 14-19 are dependent on claim 1 / 13 and include all the limitations of claim 1 / 13. Therefore, claims 2-12 / 14-19 recite the same abstract ideas. 
With regards to claim 2, the claim recites further limitation “wherein the learning sources comprises at least one of a cluster of training data, a training environment, or an object-class pair applied by the user”, as drafted, described further details on the data processed, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 3-5, 9-12 / 14-15, 18-19, the claim recites further limitation on data analysis and model construction, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 6 / 16, the claim recites further limitation “generating one or more probabilities for a layer through Inverse Bayesian Fusion (IBF) so as to separate learning components of one or more of the randomly selected set of learning sources”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than citing possible generic computing device, this limitation, based on their broadest reasonable interpretation, recites mathematical calculation and algorithms.  on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 7 / 17, the claim recites further limitation “wherein the one or more probabilities for the layer is computed based on one or more distance metrics between output of the layer and outputs of a previous layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than citing possible generic computing device, this limitation, recites mathematical calculation and algorithms.  on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claim 8, the claim recites further limitation “wherein each of the one or more distance metrics is a function of one or more distances between an output of the layer and outputs of the previous layer and one or more probabilities of the previous layer”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than citing possible generic computing device, this limitation, based on their broadest reasonable interpretation, recites mathematical mathematic relationship.  on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samek, et al., “Explainable Artificial Intelligence: Understanding, Visualizing and Interpreting Deep Learning Models”, arXiv:1708.08296v1 [cs.AI] 28 Aug 2017 [hereafter Samek] in view of Zhong, et al., US-PGPUB NO.20120156099A1 [hereafter Zhong].

With regards to claim 1, Samek in view of Zhong teaches 
“A method of tracing a learning source of an explainable artificial intelligence (AI) model, the method comprising: …. generating …. a learning graph based on similarities among a plurality of learning sources with respect to the input data for the desired behavior and for a current behavior; retracing …. a learning of the explainable Al model by iteratively comparing the learning graph for the desired behavior and for the current behavior at each of a plurality of layers of the explainable Al model starting from an outer layer (Samek, FIG.1, 

    PNG
    media_image1.png
    511
    791
    media_image1.png
    Greyscale

); and detecting, by the tracing device, the learning source responsible for the current behavior based on the retracing (Samek, 2. Methods for Visualizing, Interpreting and Explaining Deep Learning Models: ‘

    PNG
    media_image2.png
    160
    386
    media_image2.png
    Greyscale

The measure assumes that the most relevant input features are those to which the output is most sensitive’)”.
Samek does not explicitly detail “receiving, by a tracing device, a desired behavior of the explainable Al model with respect to input data”.
However Zhong teaches “receiving, by a tracing device, a desired behavior of the explainable Al model with respect to input data (Zhong, FIG.1A-B, [0200], ‘Multiple neural network models with back propagation algorithm (BPN) can be used for pattern recognition following the data processing. The BP algorithm is based on gradient descent in an error method which minimizes the mean square error between the network’s output and the desired output for all input pattern’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samik and Zhong before him or her, to modify the Langevin sampling process of Samek to include design exploration for fabrication as shown in Zhong.   
The motivation for doing so would have been for detection & tracing (Zhong, Abstract). 

Claims 13, 20 are substantially similar to claim 1. The arguments as given above for claim 1 are applied, mutatis mutandis, to claims 13, 20, therefore the rejection of claims 1 are applied accordingly.

The combined teaching described above will be referred as Samek + Zhong hereafter.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Samek, et al., “Explainable Artificial Intelligence: Understanding, Visulizing and Interpreting Deep Learning Models”, arXiv:1708.08296v1 [cs.AI] 28 Aug 2017 [hereafter Samek] in view of Zhong, et al., US-PGPUB NO.20120156099A1 [hereafter Zhong] and Baldwin et al., US-PGPUB NO.20190311098A1 [hereafter Baldwin]. 

With regards to claim 10, Samek + Zhong teaches 
“The method of claim 1”
Samek + Zhong does not explicitly detail “further comprising updating the Al model with respect to the learning source”.
However Baldwin teaches “further comprising updating the Al model with respect to the learning source (Baldwin, FIG.8C, [0102], ‘Thus, the process continues with training the deep neural network using the processed movement data … parameters of the plurality of connected ReLU activated layers are updated’,

    PNG
    media_image3.png
    725
    435
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong and Baldwin before him or her, to modify the Langevin sampling process of Samek + Zhong to include model update as shown in Baldwin.   
The motivation for doing so would have been for identification and verification (Baldwing, Abstract). 


The combined teaching described above will be referred as Samek + Zhong + Baldwin hereafter.

Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samek, et al., “Explainable Artificial Intelligence: Understanding, Visulizing and Interpreting Deep Learning Models”, arXiv:1708.08296v1 [cs.AI] 28 Aug 2017 [hereafter Samek] in view of Zhong, et al., US-PGPUB NO.20120156099A1 [hereafter Zhong], Baldwin et al., US-PGPUB NO.20190311098A1 [hereafter Baldwin] and Hawkins et al., US-PATENT NO.9189745B2 [hereafter Hawkins].

With regards to claim 11, Samek + Zhong + Baldwin teaches 
“The method of claim 10”
Samek + Zhong + Baldwin does not explicitly detail “wherein the current behavior comprises an erroneous classification of the input data, wherein desired behavior comprises a correct classification of the input data, and wherein updating the Al model comprises correcting a classification model by unlearning with respect to the learning source responsible for the erroneous classification and learning again with respect to a corrected learning source”.
However Hawkins teaches “wherein the current behavior comprises an erroneous classification of the input data, wherein desired behavior comprises a correct classification of the input data, and wherein updating the Al model comprises correcting a classification model by unlearning with respect to the learning source responsible for the erroneous classification and learning again with respect to a corrected learning source (Hawkins, C26-29, ‘Learning and Unlearning Connections … learning or unlearning involves adding or removing connections of other cells associated with sequence input’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong + Baldwin and Hawkins before him or her, to modify the Langevin sampling process of Samek + Zhong + Baldwin to include unlearning as shown in Hawkins.   
The motivation for doing so would have been for identification and verification (Baldwing, Abstract). 

With regards to claim 12, Samek + Zhong + Baldwin teaches 
“The method of claim 10”
Samek + Zhong + Baldwin does not explicitly detail “further comprising validating the updated Al model using additional test data”.
However Hawkins teaches “further comprising validating the updated Al model using additional test data (Hawkins, C26L10-12, ‘the columns are fed with additional rounds of column activation signals, the cells learn longer sequences of patterns’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong + Baldwin and Hawkins before him or her, to modify the Langevin sampling process of Samek + Zhong + Baldwin to include additional data as shown in Hawkins.   
The motivation for doing so would have been for identification and verification (Baldwing, Abstract). 

Claim 19 is substantially similar to claims 11-12. The arguments as given above for claims 11-12 are applied, mutatis mutandis, to claim 19, therefore the rejection of claims 11-12 are applied accordingly.

Claims 2-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samek, et al., “Explainable Artificial Intelligence: Understanding, Visulizing and Interpreting Deep Learning Models”, arXiv:1708.08296v1 [cs.AI] 28 Aug 2017 [hereafter Samek] in view of Zhong, et al., US-PGPUB NO.20120156099A1 [hereafter Zhong] and Cella, et al. US-PATENT NO.11366455B2 [hereafter Cella]. 

With regards to claim 2, Samek + Zhong teaches 
“The method of claim 1”
Samek + Zhong does not explicitly detail “wherein the learning sources comprises at least one of a cluster of training data, a training environment, or an object-class pair applied by the user”.
However Cella teaches “wherein the learning sources comprises at least one of a cluster of training data, a training environment, or an object-class pair applied by the user (Cella, FIG.1A-B, C60L57-60, ‘The supervised learning classification algorithms may be based to create classifiers for image or pattern recognition, based on training data obtained from different object classes’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong and Cella before him or her, to modify the Langevin sampling process of Samek + Zhong to include training data for classes as shown in Cella.   
The motivation for doing so would have been for supporting autonomous action in industrial environment (Cella, Background). 

With regards to claim 3, Samek + Zhong teaches 
“The method of claim 1”
Samek + Zhong does not explicitly detail “further comprising generating a sequence graph by organizing the plurality of learning sources in a hierarchical manner”.
However Cella teaches “further comprising generating a sequence graph by organizing the plurality of learning sources in a hierarchical manner (Cella, FIG.1A-B, C3L39-43, ‘the data storage circuit is further structured to store a plurality of hierarchical templates, wherein each of the plurality of hierarchical templates comprises at least one data collection route corresponding to one of the plurality of input sensor’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong and Cella before him or her, to modify the Langevin sampling process of Samek + Zhong to include hierarchical data as shown in Cella.   
The motivation for doing so would have been for supporting autonomous action in industrial environment (Cella, Background). 

With regards to claim 4, Samek + Zhong in view of Cella teaches 
“The method of claim 3, wherein generating the learning graph comprises generating the learning graph with a randomly selected set of learning sources from among the plurality of learning sources based on the sequence graph (Samek, 4. Evaluating the quality of explanations: ‘In the following evaluation we use model-independent perturbations (e.g., replacing the input values by random sample from uniform distribution) in order to avoid biases’)”.

With regards to claim 5, Samek + Zhong in view of Cella teaches 
“The method of claim 4, wherein the randomly selected set of learning sources comprises a randomly selected learning source, a learning source hierarchically above the randomly selected learning source, and a learning source hierarchically below the randomly selected learning source (Samek, 4. Evaluating the quality of explanations: ‘In the following evaluation we use model-independent perturbations (e.g., replacing the input values by random sample from uniform distribution) in order to avoid biases’)”.

Claims 14-15 substantially similar to claims 2-5. The arguments as given above for claims 2-5 are applied, mutatis mutandis, to claims 14-15, therefore the rejection of claims 2-5 are applied accordingly.

The combined teaching described above will be referred as Samek + Zhong + Cella hereafter.

Claims 6-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samek, et al., “Explainable Artificial Intelligence: Understanding, Visulizing and Interpreting Deep Learning Models”, arXiv:1708.08296v1 [cs.AI] 28 Aug 2017 [hereafter Samek] in view of Zhong, et al., US-PGPUB NO.20120156099A1 [hereafter Zhong], Cella, et al. US-PATENT NO.11366455B2 [hereafter Cella] and Baldwin et al., US-PGPUB NO.20190311098A1 [hereafter Baldwin].

With regards to claim 6, Samek + Zhong + Cella teaches 
“The method of claim 4”
Samek + Zhong + Cella does not explicitly detail “wherein generating the learning graph comprises generating one or more probabilities for a layer through Inverse Bayesian Fusion (IBF) so as to separate learning components of one or more of the randomly selected set of learning sources”.
However Baldwin teaches “wherein generating the learning graph comprises generating one or more probabilities for a layer through Inverse Bayesian Fusion (IBF) so as to separate learning components of one or more of the randomly selected set of learning sources (Baldwin, FIG.7, [0081], ‘In considering the performance that can be achieved by fusing tests from different modalities of data in the ensemble, proposed is a Bayesian averaging approach ….The combined result is the Bayesian fusion’’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong + Cella and Baldwin before him or her, to modify the Langevin sampling process of Samek + Zhong + Cella to include Bayesian fusion as shown in Baldwin.   
The motivation for doing so would have been for identification and verification (Baldwing, Abstract). 

With regards to claim 7, Samek + Zhong + Cella in view of Baldwin teaches 
“The method of claim 6”
Samek + Zhong + Cella does not explicitly detail “wherein the one or more probabilities for the layer is computed based on one or more distance metrics between output of the layer and outputs of a previous layer”.
However Baldwin teaches wherein the one or more probabilities for the layer is computed based on one or more distance metrics between output of the layer and outputs of a previous layer (Baldwin, FIG.1-2, 

    PNG
    media_image4.png
    594
    852
    media_image4.png
    Greyscale

[0033], ‘The similarity scoring approach uses, in a particular example, a combination of three scoring measures: cosine similarity as between the verification determinate vector(s) and the enrollment signature, L2 distance (a generalized term for the Euclidean norm) as between the verification determinate vector(s) and the enrollment signature, and z-score of the verification determinate vector(s) relative to the enrollment signature …’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong + Cella and Baldwin before him or her, to modify the Langevin sampling process of Samek + Zhong + Cella to include distance measure for layers as shown in Baldwin.   
The motivation for doing so would have been for identification and verification (Baldwing, Abstract). 

With regards to claim 8, Samek + Zhong + Cella in view of Baldwin teaches 
“The method of claim 7”
Samek + Zhong + Cella does not explicitly detail “wherein each of the one or more distance metrics is a function of one or more distances between an output of the layer and outputs of the previous layer and one or more probabilities of the previous layer”.
However Baldwin teaches “wherein each of the one or more distance metrics is a function of one or more distances between an output of the layer and outputs of the previous layer and one or more probabilities of the previous layer (Baldwin, FIG.1-2, [0019], ‘Comparing these features using a distance metric or a classification algorithm (e.g., k-Nearest Neighbors or Support Vector Machines) with equal error rate (EER), false accept rate (FAR), and false reject rate (FRR) between 0% and 20% reported depending on the sample size and outlier detection techniques’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samek + Zhong + Cella and Baldwin before him or her, to modify the Langevin sampling process of Samek + Zhong + Cella to include distance measure for layers including probability as shown in Baldwin.   
The motivation for doing so would have been for identification and verification (Baldwing, Abstract). 

With regards to claim 9, Samek + Zhong + Cella in view of Baldwin teaches 
“The method of claim 7”
Samek does not explicitly detail “wherein detecting the learning source comprises selecting a learning source for an output with least distance metric in a direction of reducing gradient”.
However Zhong teaches “wherein detecting the learning source comprises selecting a learning source for an output with least distance metric in a direction of reducing gradient (Zhong, FIG.1A-B, [0200], ‘Multiple neural network models with back propagation algorithm (BPN) can be used for pattern recognition following the data processing. The BP algorithm is based on gradient descent in an error method which minimizes the mean square error between the network’s output and the desired output for all input pattern’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Samik and Zhong before him or her, to modify the Langevin sampling process of Samek to include gradient descent as shown in Zhong.   
The motivation for doing so would have been for detection & tracing (Zhong, Abstract). 

Claims 16-18 are substantially similar to claims 6-9. The arguments as given above for claims 6-9 are applied, mutatis mutandis, to claims 16-18, therefore the rejection of claims 6-9 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128